834 F.2d 172
UNPUBLISHED DISPOSITIONNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ADVICE-A-VERSA, INC., dba Marsan Advertising Inc., Plaintiff-Appellee,v.PRATT HOTEL CORPORATION;  Madison House Group;  AtlanticCoast Group, Inc., Defendants-Appellants.
No. 87-3359.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
The Court finds that no prejudicial error intervened in the judgment and proceedings in the District Court, and it is therefore ORDERED that said judgment be, and it hereby is, AFFIRMED.  Pursuant to Rule 38, Federal Rules of Appellate Procedure, we award double costs and reasonable attorney fees to the appellees in this appeal.  The appellees will file affidavits and other appropriate materials with the Clerk within 14 days of the date of the order.